PER CURIAM.
We affirm the summary judgment entered against appellant in all respects except one. We agree with appellant that the trial court erred by including the following language in its judgment: “AND FURTHER that the above-portion of this Judgment be designated as an award of alimony.” Accordingly, we affirm in part, reverse in part, and remand with direction that the above language be stricken from the judgment.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.